Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In the claims, the term “shallow” (as in “extended shallow portion”) and “deep” (as in “deep holding portion”) are being interpreted as describing depth relative to one another, rather than as an absolute description of depth or as a term of degree.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorg ‘481 (US 6,154,481).
Regarding claim 1, Sorg ‘481 teaches a gradient fining tank comprising:
a roof (crown 1a), a floor (bottom wall of areas 4 and 5), and a pair of sidewalls that connect the roof and floor (right end wall and/or in-plane front and back walls (not pictured), Fig. 6)
the roof, floor, and sidewalls at least partially defining an interior chamber for holding a molten glass bath (areas 4 and 5 holding glass melt 10, Fig. 6)
the floor having an entry section that includes a flow surface (top of refining bank 19, Fig. 6)
an exit section that includes a flow surface (lowest portion of the floor of area 5 leading to extraction end 6, Fig. 6) 
a transition section that extends downwardly and outwardly from the entry section of the floor to the exit section of the floor (area 5, Fig. 6, where the top of refining bank 19 begins to drop to the right to the edge of the lowest portion of the floor in section 5)
the transition section of the floor having a flow surface that slopes downwardly and outwardly from the flow surface of the entry section of the floor (area 5, Fig. 6, where the top of refining bank 19 begins to drop to the right to the edge of the lowest portion of the floor in section 5)
an inlet that communicates with an upstream portion of the interior chamber defined by an extended shallow portion of the gradient fining tank that includes the entry section of the floor (top of refining bank 19, Fig. 6)
the extended shallow portion of the gradient fining tank having an inlet end (left side of the top of refining bank 19, Fig. 6) and an outlet end (right side of the top of refining bank 19, Fig. 6
an outlet (proximate arrow at lowest portion of the floor of area 5 leading to extraction end 6, Fig. 6) that communicates with a downstream portion of the interior chamber defined by a deep holding portion of the gradient fining tank that includes the transition section and the exit section of the floor (area 5, Fig. 6)
the deep holding portion of the gradient fining tank having an inlet end that communicates with the outlet end of the extended shallow portion (left side of area 5 where the top of refining bank 19 begins to drop to the right, Fig. 6) and an outlet end (right side of area 5, proximate arrow at lowest portion of the floor of area 5 leading to extraction end 6, Fig. 6)
a depth of the downstream portion of the interior chamber at the outlet end of the deep holding portion is greater than a depth of the upstream portion of the interior chamber at the outlet end of the extended shallow portion (Fig. 6)
the outlet (proximate arrow at lowest portion of the floor of area 5 leading to extraction end 6, Fig. 6) of the gradient fining tank is downwardly displaced from the inlet of the gradient fining tank (top of refining bank 19, Fig. 6).
Regarding claim 2, Sorg ‘481 further teaches the flow surface of the transition section slopes downwardly to the flow surface of the exit section such that a depth of the downstream portion of the interior chamber progressively increases along the transition section (area 5, Fig. 6, where the top of refining bank 19 begins to drop to the right progressively to the edge of the lowest portion of the floor in section 5).
Regarding claim 3, Sorg ‘481 further teaches the flow surface of the transition section of the floor is an upper flow surface that slopes downwardly (where the top of refining bank 19 begins to drop to the right, Fig. 6) to an intermediate step flow surface of the transition section (flat surface to the left of reference number 10, Fig. 6), and wherein the transition section further includes a lower flow surface that slopes downwardly from the intermediate step flow surface to the flow surface of the exit section (surfaces to the left of and below reference number 10, Fig. 6).
Regarding claim 6, Sorg ‘481 further teaches one or more heating devices (burner 11a, Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorg ‘481 (US 6,154,481) in view of Huber ‘739 (US 8,707,739 B2).
Regarding claims 4 and 5, Sorg ‘481 is silent regarding one or more skimmers extending downwardly from the roof of the gradient fining tank.  In analogous art of glass conditioning, Huber ‘739 suggests utilizing skimmers that extend downwardly from a roof of a fining tank so that a free end of the skimmer cooperates with a floor and sidewalls to define a restriction passage for the benefit of holding back bubbles on the top of molten glass, thereby aiding refining of the molten glass (skimmers 36, 361; Figs. 3-5; column 9, lines 56-64; column 10, lines 23-35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Sorg ‘481 by providing one or more skimmers extending downwardly from the roof of the gradient fining tank so that a free end of the skimmer cooperates with the transition section of the floor and the sidewalls to define a restricted passage for the benefit of holding back bubbles on the top of molten glass, thereby aiding refining of the molten glass, as suggested by Huber ‘739.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorg ‘481 (US 6,154,481) in view of Charbonneau ‘838 (US 9,021,838 B2).

Regarding claims 7 and 8, Sorg ’481 further teaches the one or more heating devides are mounted within the extended shallow portion of the tank (burner 11a, Fig. 6).  Sorg ‘481 is silent regarding the one or more heating devices including one or more impingement burners.  In analogous art of glass conditioning, Charbonneau ‘838 suggests mounting one or more impingement burners in a roof of a glass treating chamber and one or more impingement burners in one or both sidewalls of a glass treating chamber for the benefit of reducing bubbles on the top of the molten glass bath, thereby aiding refining of the molten glass (auxiliary burners 302, 304, 306, Fig. 6; auxiliary burners 750, 752, 754, Fig. 7; column 10, lines 1-50; column 1, lines 3-16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Sorg ‘481 by providing one or more impingement burners mounted in the roof of the gradient fining tank within the extended shallow portion of the tank and one or more impingement burners mounted in one or both of the sidewalls within the extended shallow portion of the tank for the benefit of reducing bubbles on the top of a molten glass bath, thereby aiding refining of the molten glass, as suggested by Charbonneau ‘838.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These prior art documents describe the structure of at least instant claim 1: US 2014/0245793 A1; US 4,852,118; US 4,184,863.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741